EXHIBIT 10.46 Confidential Treatment Requested by American Superconductor Corporation Amendment No. 4 to Supply Contract Number PPC1687-032014 This amendment number 4 (“Amendment No. 4”) to Contract Number PPC1687-032014 dated 12th August 2014 (the “Contract”) is effective as of 18thFebruary 2016 (“Effective Date”) between Inox Wind Ltd., having its head office at Plot No. 17, Sector 16-A, Noida 201301 (U.P) India (“Buyer”) and American Superconductor Corporation, having its head office at 64 Jackson Road, Devens, MA 01434, USA (“Seller”), hereinafter collectively referred to as the “Parties” or individually as a “Party”. WHEREAS, Seller and Buyer executed a supply contract dated 12th August 2014 for the supply of [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2010 guideline) by Seller to Buyer; WHEREAS, Seller and Buyer executed Amendment No. 1 to Contract Number PPC1687-032014 dated 15th August 2014 (“Amendment No. 1”) to clarify part numbers and the Parties’ banking information as well as an agreement to work collaboratively on any issues Seller encounters relative to drawing down on the letter(s) of credit; WHEREAS, Seller and Buyer executed Amendment No. 2 to Contract Number PPC1687-032014 dated 6th August 2015 (“Amendment No. 2”) to supply an additional [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2010 guideline) by Seller to Buyer; WHEREAS, Seller and Buyer executed Amendment No. 3 to Contract Number PPC1687-032014 dated 19th November 2015 (“Amendment No. 3”) to supply an additional [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2010 guideline) by Seller to Buyer; and WHEREAS, Buyer desires to purchase from Seller and Seller agrees to sell to Buyer an additional [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2010 guideline) for the WT2000DF Wind Turbine.[**] ([**]) sets out of this [**] ([**]) sets of DF2000/50Hz Electric Control System (According to GL2010 guideline) will be delivered [**] function as per Annex 1 of this Amendment No. 4. The Parties agree as follows: 1. Sub-clause 1.1 under Clause 1[Scope of Supply and Contract Price] of the Contract is hereby deleted in its entirety and replaced with the following: 1.1 [**] ([**]) sets of Electric Control Systems [**] function and without Condition Monitoring System (CMS) (hereinafter “ECS V1”) and [**] ([**]) sets [**] function and without Condition Monitoring System (CMS) (hereinafter “ECS V2”) and collectively (“ECS”).Each set comprising of: ECS V1: Confidential Portions of this Exhibit marked as [**] have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission. Confidential Treatment Requested by American Superconductor Corporation # ELECTRIC CONTROL SYSTEM AMSC ID units per WEC Scope of supply NOT scope of supply 1 +4HCA100
